The petition in this cause was submitted November 29, 1917. On January 30, 1918, writ was awarded and notice ordered to issue to Charles Shafer or to J.A. Stagner, his attorney of record, to appear and defend. No return was made to this writ, and on April 18, 1918, an alias writ was issued. No return is made to the alias.
"Although it is the duty of the officers to whom the writ is directed to prepare their return, and although they may be compelled summarily to make a return, yet it is incumbent upon the prosecutor of the writ, rather than the adverse party to him, to see that the return is made and to invoke the aid of the court to compel the compliance with the mandate of the writ." St. John v. Richter et al., 167 Ala. 660, 52 So. 465,466, and authorities there cited.
In the absence of the return, this court is without jurisdiction to review. The petition is dismissed. St. John v. Richter et al., supra.
Dismissed for want of jurisdiction.